

Exhibit 10.6
SECOND AMENDMENT TO OMNIBUS OPERATING AGREEMENT
THIS SECOND AMENDMENT TO OMNIBUS OPERATING AGREEMENT (“Amendment”), is entered
into as of December 17, 2012, by and between Pioneer Natural Resources USA,
Inc., a Delaware corporation (“Pioneer USA”), and Pioneer Southwest Energy
Partners USA LLC, a Delaware limited liability company (“PSE LLC”). Pioneer USA
and PSE LLC are sometimes hereinafter referred to individually as a “Party” and
collectively as the “Parties.”
WHEREAS, the Parties have entered into that certain Omnibus Operating Agreement
dated May 6, 2008 (as amended, the “IPO Omnibus Operating Agreement;”
capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings ascribed to such terms in the IPO Omnibus Operating
Agreement); and
WHEREAS, the Parties have entered into that certain Operating Agreement dated
May 6, 2008 (as amended, the “IPO Operating Agreement”); and
WHEREAS, pursuant to the IPO Omnibus Operating Agreement, PSE LLC has the right,
along with Pioneer USA, to propose, participate and/or go non-consent in the
drilling of Down-Spaced Wells pursuant to the terms and conditions of Article
VI.B of the IPO Operating Agreement, subject to the limitation that PSE LLC
shall not propose any Down-Spaced Well to a depth below the deepest producing
perforation in the Applicable Wellbore; and
WHEREAS, pursuant to the IPO Omnibus Operating Agreement, PSE LLC has the right
to participate in a proposal by Pioneer USA to (i) drill and complete a
Down-Spaced Well in an objective depth and/or interval that is deeper than the
deepest producing perforation in the Applicable Wellbore, and (ii) dually
completed in or commingled with production from a producing perforation in the
Applicable Wellbore; and
WHEREAS, pursuant to the IPO Omnibus Operating Agreement, if PSE LLC
participates in the drilling of any such Down-Spaced Well, Pioneer USA is
required to convey to PSE LLC an undivided interest in the wellbore of such
Down-Spaced Well from the surface to the deepest producing perforation in such
Down-Spaced Well (together with an easement for operating purposes extending an
additional one hundred feet (100’) in depth); and
WHEREAS, as of the date of this Amendment, Pioneer USA has proposed three
Down-Spaced Wells as to which PSE LLC has exercised its right to participate in
accordance with the IPO Omnibus Operating Agreement (the “Added Wellbores”); and
WHEREAS, Pioneer USA may from time to time hereafter propose a Down-Spaced Well
as to which PSE LLC exercises its right to participate in accordance with the
IPO Omnibus Operating Agreement, and will execute and deliver to PSE LLC a
conveyance of an undivided interest in the wellbore of such Down-Spaced Well
(each a “New Wellbore”); and

1

--------------------------------------------------------------------------------



NOW, THEREFORE, for Ten Dollars and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.    Provisions Related to Title.
(a) Except as otherwise limited herein, with respect to each conveyance executed
and delivered by Pioneer USA to PSE LLC conveying an undivided interest in the
wellbore of an Added Wellbore and a New Wellbore as contemplated by the IPO
Omnibus Operating Agreement (each a “Conveyance”), Pioneer USA shall defend,
indemnify, and hold harmless PSE LLC for, and shall pay to PSE LLC the amount
of, any loss, liability, demand, judgment, settlement, fine, penalty, expense,
cost, remediation cost or expense, attorneys fees and expenses, claim, or
damage, whether or not involving a third-party claim (collectively, “Damages”),
arising from any failure to allocate or convey to, or vest in, PSE LLC
Defensible Title (as defined below) to the Assets (as such term is defined in
such Conveyance).
(b) For purposes of Section 1 of this Agreement, the following terms shall have
the respective meanings set forth below
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise.
“Assigned Depths” means, as to each Added Wellbore and New Wellbore, those
rights from the surface to the base of the Producing Interval conveyed to PSE
LLC pursuant to the Conveyance.
“Common Units” shall have the meaning set forth in the Partnership Agreement.
“Consent” means any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization) from any Person which
was required to be obtained in connection with the consummation of a Conveyance.
“Contract” means any valid and subsisting contract, agreement, or instrument by
which any of the Wellbores are bound, or that directly relates to or is
otherwise directly applicable to any of the Wellbores, including operating
agreements, unitization, pooling and communitization agreements, declarations,
and orders, joint venture agreements, farmin and farmout agreements, production
handling agreements, exploration agreements, participation agreements, exchange
agreements, transportation or gathering agreements, agreements for the sale and
purchase of Hydrocarbons, processing agreements, or salt water disposal
agreements, to the extent applicable to the Wellbores, or the production of
Hydrocarbons from the Wellbores.
“Defensible Title” means, as to the Assets, that title which is filed, recorded,
or otherwise referenced of record in the records of the applicable Governmental
Body in a

2

--------------------------------------------------------------------------------



manner which under applicable Legal Requirements constitutes constructive notice
of ownership of such Asset to third parties acquiring an interest in or an
encumbrance against such Asset, and which:
(a)    Entitles PSE LLC, as to the Producing Interval in each Wellbore, to
receive and retain without suspension, reduction, or termination, not less than
the Net Revenue Interest set forth for such Wellbore as identified by Pioneer
USA to PSE LLC in writing at the time of the Conveyance, through the plugging,
abandonment, and salvage of such Wellbore, except for any decrease (i) caused by
orders of the appropriate Governmental Body having jurisdiction over the
Wellbore that are promulgated after the Effective Time that concern pooling,
unitization, communitization, or spacing matters; or (ii) caused by PSE LLC, its
successors or assigns;
(b)    Obligates PSE LLC, as to the Producing Interval in each Wellbore to bear
not more than the Working Interest set forth for such Wellbore, through the
plugging, abandonment, and salvage of such Wellbore, except for any increase (i)
caused by PSE LLC, its successors or assigns; (ii) that also results in the Net
Revenue Interest associated with the Wellbore being proportionately increased;
or (iii) caused by orders of the appropriate Governmental Body having
jurisdiction over the Wellbore that are promulgated after the Effective Time
that concern pooling, unitization, communitization, or spacing matters; and
(c)    Is free and clear of all Encumbrances except for Permitted Encumbrances.
“Effective Time” means the effective time of the Conveyance as specified
therein.
“Encumbrance” means any charge, equitable interest, privilege, lien, mortgage,
deed of trust, production payment, option, pledge, collateral assignment, or
security interest.
“Equipment” means, with respect to each Wellbore, all subsurface (but only
insofar as to the Assigned Depths) and surface tangible personal property,
fixtures, and equipment used in connection with the operation of such Wellbore,
and, in connection with each Wellbore, the production of Hydrocarbons from such
Wellbore, or the separating, storing, handling, compressing, dehydrating,
treating, and delivery of Hydrocarbons or water produced from such Wellbore, or
otherwise associated with production from such Wellbore; but excluding any
personal property, fixtures, or equipment that (a) in connection with each
Wellbore is used after or located beyond the point of sale of Hydrocarbons
produced from such Wellbore, or (b) as of the Effective Time, has not been
charged to the owner(s) of the working interest in such Wellbore.
“Excluded Assets” as to each Wellbore shall have the meaning set forth in the
Conveyance related thereto.

3

--------------------------------------------------------------------------------



“Governmental Authorization” means any approval, consent, license, permit,
registration, variance, exemption, waiver, or other authorization issued,
granted, given, or otherwise made available by or under the authority of any
Governmental Body or pursuant to any Legal Requirement.
“Governmental Body” means any:
(a)    nation, state, county, city, town, village, district, or other
jurisdiction of any nature;
(b)    federal, state, local, municipal, foreign, or other government;
(c)    governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);
(d)    multi-national organization or body; or
(e)    body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.
“Hydrocarbons” means oil, gas, minerals, and other gaseous and liquid
hydrocarbons or any combination of the foregoing, produced from and attributable
to the Wellbores.
“Leases” as to each Wellbore shall have the meaning set forth in the Conveyance
related thereto.
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, or multinational law, Order, constitution, ordinance, or rule,
including rules of common law, regulation, statute, treaty, or other legally
enforceable directive or requirement.
“Mineral Interests” means the mineral interests conveyed to Pioneer USA or its
predecessors under the mineral deeds described in the Conveyance.
“Net Revenue Interest” means, for any Wellbore (or the specified zone(s)
therein), PSE LLC’s share of the Hydrocarbons produced, saved, and marketed
therefrom (after satisfaction of all third party royalties, overriding
royalties, nonparticipating royalties, net profits interests, or other similar
burdens on or measured by production of Hydrocarbons).
“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.
“Partnership Agreement” means that certain First Amended and Restated Agreement
of Limited Partnership of Pioneer Southwest Energy Partners L.P., a Delaware
limited partnership, as may be amended or restated from time to time.

4

--------------------------------------------------------------------------------



“Paying Quantities” means quantities sufficient to yield a return to the holders
of the operating interest in excess of operating and equipping expenses and
costs and severance taxes, including such overhead, depreciation, and other
costs and expenses that are legally recognized by Texas law as chargeable
against revenues for purposes of determining whether production is in paying
quantities, such return to be measured over each calendar quarter.
“Permitted Encumbrances” means any of the following:
(a)    any obligations or duties reserved to or vested in any municipality or
other Governmental Body to regulate any Asset in any manner including all
applicable Legal Requirements, except to the extent any of the same have been
applied or exercised, individually or in the aggregate, in a manner which
operates to reduce PSE LLC’s Net Revenue Interest in a Wellbore below that as
identified by Pioneer USA to PSE LLC in writing at the time of the Conveyance or
increase PSE LLC’s Working Interest in a Wellbore above that identified by
Pioneer USA to PSE LLC in writing at the time of the Conveyance without a
proportionate increase in the Net Revenue Interest;
(b)    the terms and conditions of all leases, options, servitudes, contracts
for sale, purchase, exchange, refining or processing of Hydrocarbons, operating
agreements, construction agreements, construction and operation agreements,
participation agreements, exploration agreements, partnership agreements,
processing agreements, plant agreements, pipeline, gathering, exchange, and
transportation agreements, disposal agreements, permits, licenses, and any other
agreements affecting the Assets;
(c)    easements, rights-of-way, servitudes, permits, surface leases, and other
similar rights on, over, or in respect of any of the Wellbores;
(d)    lessor’s royalties, overriding royalties, production payments, net
profits interests, reversionary interests, and similar burdens with respect to a
Wellbore if the net cumulative effect of such burdens does not operate to reduce
PSE LLC’s Net Revenue Interest in such Wellbore below that as identified by
Pioneer USA to PSE LLC in writing at the time of the Conveyance or increase PSE
LLC’s Working Interest in such Wellbore above that as identified by Pioneer USA
to PSE LLC in writing at the time of the Conveyance without a proportionate
increase in the Net Revenue Interest;
(e)    conventional rights of reassignment obligating Pioneer USA to reassign
its interests in any portion of the Leases to a third party in the event PSE LLC
intends to release or abandon such interest prior to the expiration of the
primary term or other termination of such interest;
(f)    inchoate and unperfected liens;
(g)    tax liens being contested in good faith; and

5

--------------------------------------------------------------------------------



(h)    such other defects or irregularities of title or Encumbrances as PSE LLC
may have waived in writing.
“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or any other entity.
“Producing Interval” means, with respect to each Wellbore, the interval between
and including the shallowest and deepest perforations in such Wellbore that are
producing or capable of producing Hydrocarbons in Paying Quantities at the
Effective Time.
“Surface Rights” means all easements, permits, licenses, servitudes,
rights-of-way, surface leases, and other surface rights appurtenant to, and used
or held for use in connection with, the Wellbores.
“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote in the election of, or to appoint, members of the board
of directors or other similar governing body of the Person and, with respect to
Pioneer Southwest Energy Partners L.P., means Common Units.
“Wellbores” means the wellbores of the Added Wellbores and the New Wellbores.
“Working Interest” means, for any Wellbore, that share of costs and expenses
associated with the exploration, maintenance, development, and operation of such
Wellbore that PSE LLC is required to bear and pay.
(b) The remedies provided in Section 1(a) are PSE LLC’s exclusive remedies in
connection with any Damages or liabilities incurred or suffered by PSE LLC in
connection with the title to the Assets. The indemnification obligations of
Pioneer USA as to each Conveyance shall terminate on the third anniversary of
the Effective Time of such Conveyance. As to each Conveyance, (i) the aggregate
liability of Pioneer USA in respect of all claims for Damages under Section 1(a)
shall not exceed the amounts paid by PSE LLC to Pioneer USA in connection
therewith, and (ii) Pioneer USA shall not have any obligation to indemnify PSE
LLC under Section 1(a) until the total of all Damages exceed two percent (2%) of
the amounts paid by PSE LLC to Pioneer USA in connection therewith. In no event
shall Pioneer USA ever be liable to PSE LLC for any exemplary, punitive,
indirect, consequential, remote, speculative, treble, multiple or special
damages relating to or arising out of the Conveyances; provided, however, that
any exemplary, punitive, indirect, consequential, remote, speculative, treble,
multiple or special damages recovered by a third party (including a Governmental
Body, but excluding any Affiliate of any Party) against PSE LLC pursuant to
Section 1(a) shall be included in the Damages recoverable under such indemnity.
(c) The Parties hereby incorporate the provisions of Section 4.3 of that certain
Omnibus Agreement, dated as of May 6, 2008, among Pioneer Southwest Energy
Partners L.P. Pioneer Natural Resources Company, a Delaware corporation, Pioneer
USA, Pioneer Natural Resources GP LLC, a Delaware limited liability company, and
PSE LLC. to govern any claim for indemnification under Section 1(a).

6

--------------------------------------------------------------------------------



2.    Effect of Amendment.
(a) As to any Added Wellbore and New Wellbore, in the event of a conflict
between the express terms of a Conveyance and the terms of the IPO Omnibus
Operating Agreement, as hereby amended, to the extent that the rights and
obligations of the Parties have been allocated pursuant to the terms of such
Conveyance, the terms of such Conveyance shall control.
(b) Except as provided in Section 2(a) of this Amendment, the terms of the IPO
Omnibus Operating Agreement shall be applicable to the New Wellbores and the
Added Wellbores from and after the effective time of the Conveyance as specified
therein.
3.    Miscellaneous.
(a)    This Amendment shall be binding on the Parties and their respective
successors and assigns.
(b)    This Amendment may be executed in counterparts, each of which shall be
deemed an original.
(c)    Except as expressly amended by this Amendment, the IPO Omnibus Operating
Agreement remains in full force and effect, and the Parties hereby adopt,
ratify, and confirm the IPO Omnibus Operating Agreement, as hereby amended.

7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
above written, effective as of the Effective Date.




PIONEER NATURAL RESOURCES USA, INC.




By:    /s/ Mark S. Berg
Mark S. Berg, Executive Vice President
and General Counsel




PIONEER SOUTHWEST ENERGY PARTNERS USA LLC
By:    PIONEER SOUTHWEST ENERGY PARTNERS L.P.,
its sole member
By:    PIONEER NATURAL RESOURCES GP LLC,
its general partner




By:    /s/ Richard P. Dealy
Richard P. Dealy, Executive Vice President
and Chief Financial Officer



8